DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 18, 2022.  Claims 1, 5-7, and 9 were amended.  Claims 2-4 are canceled claims.  Claims 1 and 5-10 are pending.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2015/093878 A1) for the reasons set forth in the office action mailed September 8, 2021 is withdrawn due to the amendment received January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/093878 A1) in view of Matsuura et al. (EP 1718121 A1).
Regarding claims 1 and 5-10, Lee et al. discloses organic electroluminescent devices comprising multiple host materials (see abstract).  Example device embodiment No. 14 at Table 3 in par. 284 includes host material “H-110” in the light emitting layer and the device further includes an electron transport layer comprised of a triazine-containing material (see par. 275-276):


    PNG
    media_image1.png
    218
    157
    media_image1.png
    Greyscale
(see par. 65).
Material “H-110” is identical to instant compound “H-139” of instant claim 6 and is within general instant formula (6) of instant claim 1.  
	While Lee et al. discloses a light emitting device may include an electron transport material layer (see par. 167 and 261), it is not seen where a material the same as a formula (12) compound was selected for use in an example device.  In analogous art, Matsuura et al. teaches electron transporting material may include a carbazole group (see Matsuura par. 38) and may be at least the following triazine-containing and carbazole-containing compound:

    PNG
    media_image2.png
    127
    160
    media_image2.png
    Greyscale
(see Matsuura page 12, lines 18-27).
The above triazine-containing and carbazole-containing compound is identical to instant compound B-58 of dependent claim 7 and is within instant formula (12) of instant claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an electron transporting material such as the above shown triazine-containing and carbazole-containing compound as disclosed by Matsuura et al. as electron transporting material for a device according to Lee et al., because one would expect the material to be similarly useful for the purpose of providing electron transportation with a predictable result and a reasonable expectation of success.  Also, case law holds that the selection of a known material based on its Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	Regarding claim 8, Lee et al. and Matsuura et al. teach the above described materials of instant formula (6) and instant formula (12), respectively, which correspond to a same light emitting layer material and an electron transport layer material as claimed by applicant.  The energy level relationship of layers is not specifically discussed in the references, but one would expect the property relationship as claimed to naturally flow from the prior art materials comprising layers of a device as the materials are identical to materials claimed and/or preferred by applicant.  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
	Regarding claim 10, the Example No. 14 device embodiment teaches electron transport material mixed with lithium quinolate in a 1:1 ratio (see par. 275) in an electron transport layer.  Lithium quinolate reads upon the further electron transport compound.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786